McCulloch, C. J., (dissenting.) According to the undisputed evidence, liability was imposed on appellant by the wrongful act of its agent, Coffee, in delivering the Ransom policy contrary to instructions. It is undisputed that appellant sent the policy to Coffee with instructions not to deliver it unless Ransom was in good health; that Ransom was desperately ill with typhoid fever when Coffee received the policy, of which the latter was aware, and that, notwithstanding this knowledge; he turned the policy over to Mardis, who was Ransom’s employer, and that Mardis left it with Ransom’s wife, where it remained until Ransom’s death. Coffee’s agency required of Trim the exercise of sound judgment and discretion, and lie liad no right to delegate that authority to Marclis, especially since the latter was Ransom’s employer and was interested in Ransom’s welfare. By turning the policy over to Mardis and delegating to him authority to leave it.with the Ransoms, he not only made it possible for liability to be wrongfully imposed on appellant, but lie was also guilty of misconduct in leaving the policy in the hands of Ransom’s wife, the beneficiary thereunder, until death occurred and liability of appellant matured — a period of several weeks. Appellee undertakes tp justify his conduct by saying that the company had in other instances left policies with the assured merely for inspection. This is no justification, for appellee’s instructions were in writing, and were very plain, to the effect that the policy should not he delivered unless the assured be in sound health. Even if appellant saw fit, in other instances, to deliver policies merely for inspection while the insured was in good health, it certainly gave appellee no implied authority to deliver a policy for inspection to the wife of an assured who was ill with such a dangerous disease as typhoid fever. On the "face of these facts, appellee was guilty of negligence which made him responsible to his principal for the loss that was sustained. The case presents a clear instance where the' appellant has been whipsawed. In the trial of the former action of the beneficiary, Mrs. Ransom, against appellant, it was proved that the policy was delivered, and now ap-pellee attempts to prove that he did not intend to deliver the policy so as to put it in force, but merely left it with Mrs. Ransom for her to determine whether or not she would accept it, and left it there until after her husband died. I think that, according to the undisputed testimony, appellee should hear the loss, for the reason that it was caused by his own misconduct. • - Smith, J., concurs in the views here expressed.